Citation Nr: 0305710	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the veteran's service is honorable 
for Department of Veterans Affairs (VA) purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1979 to September 1983.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2001 administrative decision by the San Diego, 
California, Regional Office (RO) of VA, which determined that 
the veteran's service was dishonorable for VA purposes.  A 
hearing was held at the RO before a hearing officer in 
September 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

Here, the veteran has never been informed of the enactment, 
or the substantive provisions, of the VCAA.  Specifically, 
the April 2002 supplemental statement of the case included a 
statement of the pre-VCAA law regarding VA's duty to assist.  
Further, the RO did inform the veteran of what evidence would 
be helpful in substantiating his claim in March 2000 
correspondence, but following the enactment of the VCAA did 
not inform him of the relative responsibilities of VA and the 
veteran in obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, a REMAND is required for 
the following actions:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has or will 
obtain on his behalf, and what evidence 
or information the veteran is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
take appropriate steps to associate it 
with the claims file.

2)  Following completion of the above, 
the RO should provide the veteran with a 
supplemental statement of the case 
containing a detailed explanation of the 
rationale and the legal authority for the 
decision.  The case should then be 
returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



